Per Curiam.
Suit on a note. Judgment for plaintiff. Defendant appeals.
The only question in the case arises upon the ruling of the Court, in setting aside certain interrogatories filed by the defendant. The interrogatories were properly set aside, not being relevant to the matter in controversy. The answer was, that the note was given without consideration. The interrogatories sought to elicit proof that the note was given, not without consideration, but in consideration of a horse sold and delivered by the plaintiff to another joint maker of the note, before the making thereof.
The judgment is affirmed with 5 per cent, damages and costs.